Hall, J.
1. There was no deficiency in the affidavit made for the foreclosure and enforcement of this laborer’s lien or in the execution which issued thereon, and which followed it, either as to the terms of *454the contract or the time of its completion or as to the demand made upon the defendant for payment and its refusal previous to taking out the process, or the enforcement of the liens, general and special within twelve months from the completion of the contract of labor, etc. In all these particulars the affidavit met every requirement of the statute. Code, §1991.
Gurley & Talbot, by brief, for plaintiff in error.
Q. F. Westmoreland, by brief, for defendant.
2. The special lien of the laborer on the products of his labor, as well as his general lien upon the property of his employer, was likewise properly set up and enforced by this proceeding, and the proper preference was given to the special liens in accordance with the law. Code, §§1975, 1974. -
3. The evidence offered by the claimant to show outstanding title to the property rejected. 6 Ga„ 515 (h n. 13), 529.
Judgment affirmed.